Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 21-30 are allowed because Kim et al., Lee et al., Huang et al., Reznicek et al. or HUANG et al. appear to be the closest prior art references.  However, theses references fail to teach performing a second etching process to laterally etch the first dielectric layer and the second dielectric layer; depositing a first isolation layer extending into the opening, wherein the first isolation layer comprises a first vertical portion and a first horizontal portion in the opening, and a second horizontal portion overlapping the second dielectric layer; and performing a first anisotropic etching process on the first isolation layer, wherein the first vertical portion of the first isolation layer is left in the opening as in claim 1; forming a second isolation layer extending into the first opening, wherein the second isolation layer comprises a sidewall contacting sidewalls of the first dielectric layer, the second dielectric layer, and the first isolation layer, and wherein the second isolation layer comprises: a first portion overlapped by the first isolation layer, wherein the first portion extends into and contacts a first sidewall of the first dielectric layer; and a second portion overlapped by the first isolation layer, with the first portion and the second portion have different widths, wherein the second portion extends into and contacts a second sidewall of the second dielectric layer as in claim 21; depositing a plurality of oxide layers comprise same elements, and have different density values; depositing a first nitride layer overlapping the plurality of oxide layers; performing etching processes on the first nitride layer and the plurality of oxide layers, so that edges of the plurality of oxide layers are laterally recessed from respective edges of the first nitride layer in lateral directions toward edges of the metal pad; and depositing a second nitride layer extending into an opening in the plurality of oxide layers and the first nitride layer, wherein the second nitride layer is in physical contact with both of the metal pad and the first nitride layer as in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893